Title: Memorial to the States General, 1 October 1787
From: Adams, John
To: States General


          To their High Mightinesses The Lords the States General of the United Provinces of the Low Countries.—A Memorial—
          
            High and Mighty Lords.—
            [1 October 1787]
          
          The Subscriber Minister Plenipotentiary from the United States of America, has the Honour to acquaint your High Mightinesses that Congress on the twenty fourth Day of July last resolved that Mr: Dumas be permitted to occupy and reside in the House of the United States at the Hague, untill a Minister of the United States shall arrive there, or untill the further order of Congress; And that Mr. Adams (the subscriber) do direct such repairs to be made at the

expence of the United States, to the said House as may be really necessary to render it tenantable.— That the subscriber has accordingly directed, Messieurs, Wilhem and Jan Willink, Nicholas and Jacob Van Staphorst Bankers of the United States at Amsterdam to[ge]ther with Mr. Dumas to make the necessary [Repara]ions of the House, according to the intentions and order of Congress.— The Subscriber has therefore the honor to request of your High mightinesses, all that friendly countenance and assistance to Messrs: Dumas Willinks and Van Staphorsts, which they may reasonably request; and as Congress in similar cases wou[ld] be always chearfully willing to render, to any Persons in America employed in services for your High Mightinesses.
          Done this first Day of october one thousand Seven hundred and Eighty Seven.—
          
            John Adams.
          
        